Citation Nr: 0033545	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-21 428	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of August 31, 
1999, which granted service connection for depression and 
dysthymic disorder and assigned a 30 percent rating.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from August 1952 to 
June 1956.

2.  By decision dated February 3, 2000, the Board determined 
that the veteran's attorney was not eligible to receive 
attorney fees from past-due benefits stemming from an August 
31, 1999, rating decision.  

3.  By order dated May 10, 2000, the Court vacated the 
Board's February 2000 decision.

4.  On August 14, 2000, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the Board did not have original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904 (d).  Scates v. Gober, 14 Vet. App. 
62 (2000) (en banc).  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); Scates v. Gober, 14 Vet. App. 62 
(2000) (en banc); Leopoldo v. Brown, 9 Vet.App. 33 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter relating to eligibility for attorney fees from 
past-due benefits was before the Board following proceedings 
at the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  In a February 3, 2000, decision, 
the Board determined that the attorney was not eligible to 
receive attorney fees from past-due benefits stemming from an 
August 31, 1999, rating decision.  The attorney thereafter 
appealed the Board's denial to the Court, and on May 10, 
2000, the Court issued an order which vacated the Board's 
February 3, 2000, decision, and remanded the matter to the 
Board.  

However, before the Board could address the matter, the Court 
issued a decision which held that the Board did not have 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d).  Scates v. Gober, 14 Vet. App. 62 (2000) (en 
banc).  The Court held that all issues involving entitlement 
or eligibility for attorney fees under direct-payment 
contingency-fee agreements, as contrasted with the issues of 
reasonableness and excessiveness, must first be addressed by 
the RO in accordance with the normal adjudication procedures 
and cannot be the subject of sua sponte or other original (on 
motion) BVA review.  Scates, at 64.

The Board must follow the direction provided by the Court in 
the en banc decision in Scates.  Leopoldo v. Brown, 9 
Vet.App. 33 (1996).  See also, Harris v. Brown, 7 Vet.App. 
547 (1995) and Chiesem v. Brown, 8 Vet.App. 374 (1995).  
Accordingly, pursuant to Scates, this case must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2000).  In reaching this determination, the Board 
intimates no opinion as to the merits of this matter.  


ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed. 





		
	G. H. Shufelt
Veterans Law Judge,
 Board of Veterans' Appeals


 



